Exhibit 16.1 19 July 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01(a) of Form 8-K dated 19 July 2012, of DARA BioSciences, Inc. and are in agreement with the statements contained in the second, third, fourth and fifth paragraphs.We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Ernst & Young LLP cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561
